DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the limitation in line 2, “receiving a die vessel at a cleaning station configured to clean the die vessel” is ambiguous and therefore renders the claim indefinite. The limitation is ambiguous because it is not directed to a positive step within the method (e.g., cleaning the die vessel) but rather to a capability of the cleaning station (i.e., “configured to clean the die vessel”) having the potentiality to perform a step of the method. Thus, the limitation is ambiguous as to whether the cleaning station merely needs to have the claimed capability, or whether the method requires cleaning the die vessel. See MPEP 2173.05 (p). 
As to claim 1, the limitation in line 3, “receiving a die vessel at an inspection station configured to inspect the die vessel” is ambiguous and therefore renders the claim indefinite. The limitation is ambiguous because it is not directed to a positive step within the method (e.g., inspecting the die vessel) but rather to a capability of the cleaning station (i.e., “configured to inspect the die vessel”) having the potentiality to perform a step of the method. Thus, the limitation is ambiguous as to whether the inspection station merely needs to have the claimed capability, or whether the method requires inspecting the die vessel. See MPEP 2173.05 (p). 
As to claim 1, the limitation in line 6, “wherein the conveyor is configured to move the die vessel to a pass output port or a fail output port based on whether the die vessel is identified as passing inspection” is ambiguous and therefore renders the claim indefinite. The limitation is ambiguous because it is not directed to a positive step within the method (e.g., the conveyor moves the die vessel…), but rather to a capability of the conveyor (i.e., “the conveyor is configured to move…”) having the potentiality to perform a step of the method. Thus, the limitation is ambiguous as to whether the conveyor merely needs to have the claimed capability, or whether the method requires moving the die vessel. See MPEP 2173.05 (p). 
Claims 2-5 are rejected as being dependent upon a rejected base claim, and failing to remedy the deficiencies thereof. 
As to claim 4, the limitation “in response to a distance between two pins on the die vessel not being 0.075 millimeters apart” lacks antecedent basis because, although claim 1 recites an inspection station, it does not support determining a measurement of “a distance between two pins”. 
As to claim 5, the limitation “in response to warpage being at or more than 200 micrometers across the die vessel” lacks antecedent basis because, although claim 1 recites an inspection station, it does not support determining a measurement of “warpage”. 
As to claim 6, the limitation in line 1, “the die vessel containing at lease one semiconductor die therein” renders the claim unclear and therefore indefinite. It appears the claim should read “at least one”. 
Claims 7-12 are rejected as being dependent upon a rejected base claim, and failing to remedy the deficiencies thereof.
As to claim 8, the limitation “wherein the pass output port is capable of interfacing with an automated material handling system” is ambiguous and therefore renders the claim indefinite. The limitation is ambiguous because it is not directed to a positive step within the method but rather to a capability of the pass output port having the potentiality to perform a step of the method. Thus, the limitation is ambiguous as to whether the pass output port merely needs to have the claimed capability, or whether the method requires that the die is handled by an automated material handling system at the pass output port. See MPEP 2173.05 (p).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Rebstock (US 20100319730 A1) in view of Carter (US 5794783 A).
Examination Note: Italics are used to indicate which claim limitations, if any, are not explicitly disclosed by the cited reference. 
1. Rebstock discloses a method [Abstract], comprising: 
receiving a die vessel at a cleaning station configured to clean the die vessel [para. 0086, “body and the lid are placed in a basket of the process chamber”, “Operation 92 turns on cleaning nozzles to deliver liquid flows toward the article”]; 
receiving the die vessel at an inspection station configured to inspect the die vessel after cleaning to determine whether the die vessel is identified as passing inspection [para. 0080, “inspection station to inspect incoming and out going articles”; para. 0102, “inspection station”]; and 
moving the die vessel along a conveyor between the cleaning station and the inspection station [para. 0083, “robot handling system”; para. 0086; para. 0093], the cleaning station [para. 0083; para. 0086; para. 0093], wherein the conveyor is configured to move the die vessel to a pass output port [para. 0012, “output load port”; para. 0092, “output station”] or a fail output port [para. 0110] based on whether the die vessel is identified as passing inspection [para. 0080, “inspection station to inspect incoming and out going articles”; para. 0102, “inspection station”].
Rebstock is directed to cleaning “transport containers, such as cassettes, carriers or trays, as well as closable or sealable containers or boxes, including Front Opening Unified Pod [FOUP], Front-Opening Shipping Box [FOSB], Standard Mechanical Interface [SMIF] pods or boxes”, which are configured to secure semiconductor wafers [para. 0003, “FOUP typically possesses comblike guidance at two facing long sides for supporting the wafers”].
Rebstock therefore fails to explicitly disclose: a die vessel. 
However, Carter disclose a die-level burn-in and test flipping tray [Abstract], comprising:
“A die-level test and burn-in flipping tray. A tray having a plurality of pockets adapted to receive die-level carriers formed thereon is provided. The pockets are defined by four risers, one riser defining each corner of the pocket and a support at the base of each riser to support a die-level carrier disposed within the pocket. The riser and the tray are molded such that a second tray may be mated with the original tray, the second tray having pockets in one-to-one correspondence with the first tray.” [Abstract].
“Die-level components are loaded into carriers and placed in JEDEC trays by automated equipment. A tray of loaded carriers is then ready to undergo test and burn-in. Unlike packaged components, the die-level components are not shipped in the trays used during test and burn-in. After test and burn-in, the die-level components are removed from the carriers by automated equipment and inserted into gel packs. The gel packs, rather than the trays, are then shipped to the end customer. This allows the carrier to be reused. The carriers are also expensive. Thus, to make it profitable to sell die-level components at all, it is important to get the cycle rate up and such that reuse of the carriers justifies their cost.” [col. 1, lines 50-62].
“FIG. 3 shows a plan view of a lid down side of a tray of one embodiment of the invention. Twelve pockets 48, each sized to hold a 280 pin carrier, are distributed in two rows of six pockets each. The center-to-center dimension between two adjacent pockets within a row is 1.9 inches. Thus, the distance between center of the first pocket in the row and the center of the first pocket in the second half of the row is 5.7 inches. This dimension has been found desirable for automated handling of the carriers.” [col. 4, lines 4-19].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for cleaning transport containers for semiconductor wafers, of Rebstock, to include die-level carriers, of Carter, in order to reuse the carriers, as taught by Carter [col. 1, lines 50-62], by ensuring cleanliness of the carriers and inspecting each before re-use, as taught by Rebstock [Abstract, para. 0080, 0102].
2. Modified Rebstock discloses the method of claim 1, wherein the die vessel comprises multiple die pockets configured to each house a die [Carter, col. 4, lines 4-19].
3.  Modified Rebstock discloses the method of claim 2, wherein each die pocket comprises: 
a concavity configured to contact the die on a bottom surface, and at least one pin bracket configured to contact the die on a top surface opposite the bottom surface [Carter, col. 4, lines 4-19].

Claims 4-5 is rejected under 35 U.S.C. 103 as being unpatentable over Rebstock (US 20100319730 A1) in view of Carter (US 5794783 A), as applied to claims 1-3 above, and further in view of Christensen et al. (US 6431814 B1).
4. Modified Rebstock discloses the method of claim 1, but fails to disclose the method further comprising: 
moving the die vessel to the fail output port [para. 0110] in response to a distance between two pins on the die vessel not being 0.075 millimeters apart.
However, Christensen discloses a system for verifying the integrity of components moving within a material handling system ensures that only components of acceptable integrity and condition are allowed to move onto the processing locations of a semiconductor plant. In an example embodiment, components that are warped or cracked are initially detected and scanned by a beam break system and/or an optical system. An integrity verification assessment is made immediately on the component to determine whether the scanned component meets with a predefined baseline parameter or characteristic. The components that do not pass integrity verification are then removed from the material handling system while the components that pass move on to the first processing location. [Abstract];
In a related embodiment, a method and system for verifying the integrity of components that move within a material handling system provides a high level of confidence that components moving within the material handling system are in acceptable condition. In one example, components that are warped or cracked are initially detected and scanned by a beam break system and an optical system. An integrity verification assessment is made immediately to determine whether the scanned component meets with a predefined baseline dimension parameter. The components that do not pass integrity verification are then removed from the material handling system by robotic arm while the components that pass move on to the first processing location. In other examples the components include wafers, pods, reticles and other components that move through a semiconductor facility on the material handling system. [col. 4, line 66- col. 5, line 14].
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of inspecting components within a material handling system, of modified Rebstock, to include measuring a warpage of a pod within a material handling system, of Christensen, in order to ensure the pods meets a predefine baseline dimension parameter of the system and thereby ensure that the components moving within the material handling system are in acceptable condition, as taught by Christensen [col. 4, line 66- col. 5, line 14].
Here, the particular dimension parameter of an acceptable range of warpage within a pod is a result-effective variable to maintain a desired condition of the pod, and may be measured from a plurality of points including “. Furthermore, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
5. Modified Rebstock discloses the method of claim 1, but fails to disclose the method further comprising:
moving the die vessel to the fail output port [para. 0110] in response to warpage being at or more than 200 micrometers across the die vessel.
However, Christensen discloses a system for verifying the integrity of components moving within a material handling system ensures that only components of acceptable integrity and condition are allowed to move onto the processing locations of a semiconductor plant. In an example embodiment, components that are warped or cracked are initially detected and scanned by a beam break system and/or an optical system. An integrity verification assessment is made immediately on the component to determine whether the scanned component meets with a predefined baseline parameter or characteristic. The components that do not pass integrity verification are then removed from the material handling system while the components that pass move on to the first processing location. [Abstract];
In a related embodiment, a method and system for verifying the integrity of components that move within a material handling system provides a high level of confidence that components moving within the material handling system are in acceptable condition. In one example, components that are warped or cracked are initially detected and scanned by a beam break system and an optical system. An integrity verification assessment is made immediately to determine whether the scanned component meets with a predefined baseline dimension parameter. The components that do not pass integrity verification are then removed from the material handling system by robotic arm while the components that pass move on to the first processing location. In other examples the components include wafers, pods, reticles and other components that move through a semiconductor facility on the material handling system. [col. 4, line 66- col. 5, line 14].
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of inspecting components within a material handling system, of modified Rebstock, to include measuring a warpage of a pod within a material handling system, of Christensen, in order to ensure the pods meets a predefine baseline dimension parameter of the system and thereby ensure that the components moving within the material handling system are in acceptable condition, as taught by Christensen [col. 4, line 66- col. 5, line 14].
Here, the particular dimension parameter of an acceptable range of warpage within a pod is a result-effective variable to maintain a desired condition of the pod. Furthermore, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Allowable Subject Matter
Claims 13-20 are allowed.
Claims 6-12 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, Rebstock (US 20180040494 A1) teaches a step of using a load cell (i.e., weight sensor) to ascertain whether a wafer container contains a wafer [para. 0029]; and Bonora et al. (US 20140262979 A1) teaches a step of reading a code on a container to readily identify and characterize the die container (e.g., tray) [para. 0005; 0086-87]. However, the references of record fail to teach or suggest, alone or in combination, a method comprising a “determining whether the die vessel comprises a first type of die vessel or a second type of die vessel, and disassembling multiple parts of the die vessel when the die vessel comprises the first type of die vessel, wherein the determining comprises measuring a weight of the die vessel”, as recited in independent claims 6 and 13. 
Claims 7-12 are considered to contain allowable subject matter based on their dependence on claim 6. 
Claims 14-20 are considered allowable based on their dependence on claim 13.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references to Johnson et al. are cited to show conventional methods for securing and transporting singulated die [Abstracts].  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER REMAVEGE whose telephone number is (571)270-5511. The examiner can normally be reached M-F, 10:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER REMAVEGE/Examiner, Art Unit 1713